Muskingum App. No. CT20020027, 2003-Ohio-337. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at page 3 of the court of appeals’ Journal Entry filed March 5, 2003:
*1563“Does a person convicted and sentenced prior to July 1, 1996, have the right to be considered for shock probation under the law, O.R.C. See. 2947.061, as it eidsted at the time that that person was convicted and sentenced?”
Resnick, J., dissents.
The conflict case is State v. Murphy (Apr. 13, 2000), Cuyahoga App. No. 76849, 2000 WL 377495, and this cause is consolidated with 2003-0358, State v. Kelly, Muskingum App. No. CT20020027, 2003-Ohio-337.